UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number : 333-124744-01 Church & Dwight Company (Exact name of registrant as specified in its charter) 469 North Harrison Street, Princeton, New Jersey08543-5297,(609) 683-5900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 6% Senior Subordinated Notes due 2012 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) ¨ Rule 12h-3(b)(1)(i) ý Rule 12g-4(a)(1)(ii) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 12g-4(a)(2)(i) ¨ Rule 12h-3(b)(2)(i) ¨ Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(2)(ii) ¨ Rule 15d-6 ý : Approximate number of holders of record as of the certification or notice date: 41 Pursuant to the requirements of the Securities Exchange Act of 1934, Church & Dwight Co., Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 2, 2007 /s/ Matthew T. Farrell By: Matthew T. Farrell Title: Vice President and Treasurer Church & Dwight Company
